Citation Nr: 1221289	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the bilateral knees and legs, claimed as due to participation in a VA compensated work therapy (CWT) program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A § 1151 for additional disability to the bilateral knee and legs, claimed as due to participation in a VA CWT program.  In November 2011, the Veteran testified at a Board videoconference hearing.  

The Board notes that at the November 2011 Board hearing, as well as in statements on appeal, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the left knee, claimed as due to VA surgical treatment.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has additional disability to the bilateral knees and legs as a result of his participation in a VA CWT program.  He specifically maintains that his duties in the CWT program, which included walking up and down stairs, pushing 300 pound laundry carts, and stripping and making beds, etc., exacerbated his right and left knee problems.  He also reports that he suffered a left knee injury while participating in the CWT program.  The Veteran indicates that he was in the CWT program from February 2007 to May 2007.  

Section 1151 of title 38, U.S. Code, provides, in pertinent part, for payment of compensation to a Veteran "for a qualifying additional disability ... if the disability ... was not the result of the Veteran's willful misconduct and ... the disability ... was proximately caused ... by the provision of training and rehabilitation services by the Secretary ... as part of an approved rehabilitation program ... or by participation in a program (known as a 'compensated work therapy' (CWT))."  38 U.S.C.A. § 1151(a)(2) (West 2002).  The Secretary has implemented section 1151, in part, through 38 C.F.R. § 3.361, which "applies to claims received by VA on or after October 1, 1997."  38 C.F.R. § 3.361(a) (2011).

To establish causation, the Secretary's regulation provides that "[t]he proximate cause of disability ... is the action or event that directly caused the disability ... as distinguished from a remote contributing cause."  38 C.F.R. § 3.361(d) (2011).  Section 3.361(d)(3) further provides that "[t]o establish that the provision of training and rehabilitation services, or a CWT program ... proximately caused a Veteran's additional disability ..., it must be shown that the Veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability."  38 C.F.R. § 3.361(d)(3) (2011).  "It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services or CWT program that VA provided or authorized."  Id.

A June 2004 VA muscles examination report reflects diagnoses including a right knee fusion since July 1976 for fractures and subsequent infection, and moderate degenerative joint disease of the left knee.  

A February 2006 VA operative report indicates that the Veteran underwent a left total knee arthroplasty.  The postoperative diagnosis was left knee osteoarthritis with left lateral collateral ligament instability.  

A June 2006 VA treatment entry reflects that the Veteran reported that he wanted to enter a CWT program and that he would like a computer job.  He stated that he would like a referral letter.  The assessment included (left) total knee arthroplasty, working with physical therapy.  The examiner reported that it seemed reasonable to give the Veteran a letter for computer work until he was able to work again on a boat.  

A June 2006 statement from E. N. Swagel, M.D., notes that he was the Veteran's primary care physician.  Dr. Swagel reported that the Veteran suffered from severe osteoarthritis, with his most limiting site of disease being in his neck.  Dr. Swagel indicated that it seemed that the Veteran had much to gain from participating in a CWT program, but that he recommended that his activities be limited to desk work or other light work.  

A January 2007 VA social work outpatient note indicates that the Veteran reported that he used to be a commercial skipper on a fishing boat, but that he had recently been unable to work due to his knee.  He indicated that he was seen in physical therapy that day and that he needed to have an additional 15 degrees of range of motion in his left knee before he could go back to work on a fishing boat.  The Veteran reported that his first choice was to obtain employment through the CWT program.  He stated that he did not believe that he would be unable to perform the duties of a CWT position because he had seen the types of jobs that someone in CWT would perform and he felt he could do such work.  It was noted that there would be a CWT team meeting in two days and that the Veteran would be informed if he would be enrolled in a CWT program.  

A May 2007 VA treatment report indicates that the Veteran was status post a left knee replacement in February 2006, as well as right knee fusion.  The Veteran complained of persistent left knee pain for several months, as well as limited flexion.  It was noted that the Veteran requested a work excuse because he had been unable to ambulate properly as was required for his job.  The examiner indicated that the Veteran was evaluated in February 2007, and that he was told at that time that his total knee replacement was functioning properly, but that X-rays did reveal osteopenia.  As to an impression, the examiner commented that he discussed with the Veteran that there was no clinical or radiographic evidence of dysfunction of his prosthesis, but that his pain symptoms were certainly valid.  It was noted that the Veteran was provided with a work note covering the next fourteen days.  

A May 2007 preliminary report from Saint Francis Memorial Hospital notes that the Veteran was seen for a left knee malady, status post replacement arthroplasty.  The impression included left knee synovitis, rule out loosening versus so-called infection (doubt latter), status post total joint replacement arthroplasty, and right knee, status post remote femur fracture and trauma, with arthrodesis of the femoral tibial and patellofemoral joint.  

A July 2007 CPS/CWT discharge, feedback, report indicates that the Veteran entered the program in February 2007 and that he was discharged in April 2007.  It was noted that the Veteran's paid training (transitional work experience) was in the mail room/warehouse.  The CPS/CWT discharge, feedback, report reflects that the Veteran was too ill to perform the work required.  It was reported that the Veteran was willing, but that he was not able to perform the standards of the job.  

A February 2008 statement from the Veteran's coordinator in the CWT program indicates that the Veteran contacted him in March 2007 and that he stated that he was having a lot of difficulty performing his job description in the linen room because of a flaring left knee.  The coordinator reported that the Veteran maintained that using stairways and pushing large laundry carts around were aggravating his problem.  The coordinator reported that the Veteran was placed in the mailroom in April 2007, and that in May 2007, he went to the emergency room and requested a two-week leave of absence to evaluate the seriousness of his knee injury.  It was noted that the Veteran never returned to his duties.  

A February 2008 statement from Dr. Swagel indicates that the Veteran became debilitated by knee pain related to a prosthetic joint that was inserted at a VA facility in 2006.  It was noted that the Veteran had been unable to work at his preferred job, which was as an operator of a fishing boat.  Dr. Swagel reported that the Veteran's pain was at a manageable when he gave up his line of work.  Dr. Swagel reported that the Veteran subsequently began working in a CWT program at a VA facility.  It was noted that the Veteran's job required a good deal of walking, lifting, and standing.  Dr. Swagel commented that the Veteran's knee pain was markedly exacerbated.  Dr. Swagel reported that the Veteran's pain had improved with reduced activity, but that such had caused financial hardship.  

The Board observes that there is no indication that Dr. Swagel reviewed the Veteran's claims file in providing his opinion that his left knee pain was markedly exacerbated by his working in a CWT program.  Additionally, the Board notes that it is unclear whether Dr. Swagel is indicating that the Veteran has any additional current left knee disability as a result of his participation in the CWT program.  

A May 2010 report from West Marin Physical Therapy and Rehabilitation reflects that the Veteran had a past medical history of a right knee fusion in extension, thirty-four years earlier, as well as a left total left replacement in February 2006.  The examiner reported that the Veteran was a commercial fisherman and that he was never able to return to his life's work following the left total knee replacement surgery.  The examiner indicated that the Veteran believed that he injured his left lateral knee during a CWT program.  It was noted that the Veteran also believed that he was not given special consideration of his work needs while he was being assessed for his left total knee replacement surgery.  As to a conclusion, the examiner indicated that it appeared that the Veteran had ongoing vulnerability of the left lateral knee to stair climbing and walking medium distances.  It was noted that the Veteran also complained of pain with getting out of a chair.  The examiner commented that the original incident of the Veteran's left lateral knee pain occurred during his the Veteran's CWT program, probably due to an overuse injury of his left knee while excessively climbing stairs and pushing carts.  It was noted that the Veteran was unable to return to commercial fishing secondary to an inability to maneuver in a squat position as necessary.  

The Board observes that there is no indication that the examiner, pursuant to the May 2010 report from West Marin Physical Therapy and Rehabilitation, reviewed the Veteran's claims file in providing her opinion that the Veteran's left lateral knee pain occurred during the CWT program.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the bilateral knees and legs, claimed as due to participation in a VA CWT program.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

The Board also notes that Veteran's vocational rehabilitation folder, and other documentation associated with his VA CWT program, have not been associated with the claims file.  As the records associated with his claim for vocational rehabilitation benefits, to include his participation in the VA CWT program, may include evidence pertinent to his claim, such records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral knee and leg problems since February 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since February 2009 should be obtained.

2.  Obtain the records related to the Veteran's application for vocational rehabilitation benefits, to include participation in the CWT program, and associate any vocational rehabilitation folder with the claims folder.  All efforts to obtain such VA records should be fully documented, and a negative response must be provided if the records are not available.  

3.  Schedule the Veteran for an appropriate VA examination by a physician, if possible, to determine whether he incurred additional disability to the bilateral knees and legs as a result of participation in a VA CWT program.  The claims folder must be made available and reviewed by the examiner.  The examiner should diagnoses all current right knee, right leg, left knee, and left leg, disabilities.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any additional disability to the Veteran's right knee, right leg, left knee, and left leg, was caused by his participation in a VA CWT program.  The examiner should provide a detailed description of any residual disability to the right knee, right leg, left knee, and left leg, presently manifested as a result of the Veteran's participation in a VA CWT program.  In offering these impressions, the examiner must acknowledge and discuss the Veteran's competent lay report as to relationship between his symptoms and his participation in the VA CWT program and should also include a discussion addressing the findings and conclusions set forth in the VA and private treatment records and reports.  

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the bilateral knees and legs, claimed as due to participation in a VA CWT program.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

